DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
4.	Claim limitation “input/output module” in claim 9 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “configured for” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. The generic placeholder is preceded by the term “input/output”, which is not interpreted as connoting structure and is therefore not a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 9 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the components recited in Par. 37.
5.	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-3, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Moscatelli et al. (US 2017/0007915 A1) in view of Devecka (US 2011/0105205 A1).




Regarding claim 1, Moscatelli discloses an interactive system for teaching sequencing and programming, the system comprising: 
a plurality of tiles (e.g. 200-500) organisable to form a structural pattern, wherein each tile comprises an RFID tag (Par. 49) storing at least a pre-defined command corresponding to a first action and an identifier associated with a second set of actions (see Fig. 1); and 
an interactive robot (700), wherein the interactive robot when placed on the tile is configured for: 
reading at least the pre-defined command corresponding to the first action and the identifier from the RFID tag associated with the tile (robot interrogates data capture device corresponding to tile on which it is currently located – see e.g. Par’s. 48-49); and 
performing one or more actions from among a third set of actions based on a result of comparison, wherein the third set of actions comprises; executing the pre-defined command to perform the first action; decoding the identifier and performing one of the second set of actions, providing a feedback to the user, and re-initialization of the interactive robot (see e.g. Par. 79 – during game play, robot completes actions based upon interrogation of tile, including movement, emitting sounds, etc.) (as per claim 1)
As noted above Moscatelli discloses reading commands from tiles and performing one or more actions based on the commands (Par. 79). Moscatelli also discloses allowing the user to program the robot during gameplay (Par. 77), and also discloses an embodiment in which the user assembles game tiles in order to program the robot to follow a given route through proper assembly (see Par’s. 86-88). Moscatelli does not appear to disclose during gameplay receiving a command from a user; comparing the command received from the user and the pre-defined command corresponding to the first action; and performing the resulting actions based on a result of the comparison. However, Devecka discloses a similar system where a programmable toy can detect a route on which it is being driven (see Fig. 2B, abstract, Par. 16 – car 200 has reader 270 which detects microdots forming a course on a game mat), wherein the user operates the car in various modes and is provided with feedback based upon following a proper sequence of movements and locations (see e.g. Par. 19 – child must move car to oil station before being allowed to continue racing). Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Moscatelli by receiving commands from the user to move the robot, and performing one or more of the actions based on the user’s command properly moving the robot to the next position, as suggested by Devecka, to obtain predictable results of assessing the user’s ability to navigate the robot along a given layout through direct command of the robot instead of proper selection and arrangement of tiles. 

Regarding claims 2, 3, 5-7 and 9, Moscatelli in view of Devecka further discloses one or more tiles among the plurality of tiles comprises one or more visual indicators associated with the second set of actions (Moscatelli, Fig. 1) (as per claim 2), one or more tiles among the plurality of tiles and the interactive robot are user configurable (Moscatelli, Par’s. 87, 77) (as per claim 3), the first action corresponds to a movement of the interactive robot (Moscatelli, Par. 79) (as per claim 5), performing the one or more actions from among the third set of actions based on the result of comparison comprises: executing the pre-defined command to perform the first action if there exists a match (as suggested by Devecka) between the command received from the user and the pre-defined command read from the RFID tag (Moscatelli – perform next movement or action based on the command – Par. 79); otherwise, providing the feedback to the user, and re-initializing the interactive robot (see e.g. Devecka Par. 19 – if child pulls away early, feedback given and car won’t begin race without oil) (as per claim 6), performing the one or more actions from among the third set of actions based on the result of comparison comprises: decoding the identifier and performing one of the second set of actions if there exists a match (as suggested by Devecka) between the command received from the user and the pre-defined command read from the RFID tag (Moscatelli Par. 79); otherwise, providing the feedback to the user, and re-initializing the interactive robot (Devecka, par. 19) (as per claim 7), and the interactive robot comprises: an input/output module (Par. 62) configured for receiving the command from the user; a RFID reader configured for reading at least the pre-defined command corresponding to the first action and the identifier from the RFID tag associated with the tile (Par. 66); and a microcontroller (730); wherein the microcontroller is configured for: comparing the command received from the user and the pre-defined command corresponding to the first action; and performing one or more actions from among a third set of actions based on a result of comparison; wherein the third set of actions comprises, executing the pre-defined command to perform the first action, decoding the identifier and performing one of the second set of actions, providing a feedback to the user, and re-initialization of the interactive robot (Par. 68) (as per claim 9).

9.	Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Moscatelli et al. (US 2017/0007915 A1) in view of Devecka (US 2011/0105205 A1), and further in view of Gupta et al. (US 2016/0379519 A1).
Regarding claims 4 and 10, the combination of Moscatelli and Devecka does not appear to disclose the command is a voice command from the user (as per claim 4), and the input/output comprises at least a microphone for receiving voice command from the user (as per claim 10). However, Gupta discloses an educational robot that includes a microphone (Par. 24, 64) for receiving voice commands from a user (Par. 31). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Moscatelli and Devecka by providing a microphone for receipt of voice commands, as such a modification would involve combining prior art elements according to known methods to yield predictable results. 

10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Moscatelli et al. (US 2017/0007915 A1) in view of Devecka (US 2011/0105205 A1), and further in view of Kamhi et al. (US 2017/0046965 A1).
Regarding claim 8, the combination of Moscatelli and Devecka does not appear to disclose one of the second set of actions comprises projecting a visual indicator on the one or more tiles from among the plurality of tiles. However, Kamhi discloses an educational robot with an image projector to project scenes onto any suitable surface in a classroom (see Par’s. 12, 14-15). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Moscatelli and Devecka by providing a projector on the robot for projecting scenes into the tiles, as suggested by Kamhi, as such a modification would involve combining prior art elements according to known methods to yield predictable results. 

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hsich et al. (US 2005/0026537 A1) discloses a physical programming toy. Chong et al. (US 2014/0170633 A1) discloses a programming learning center. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715